MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                             Jul 06 2016, 7:05 am
this Memorandum Decision shall not be                                  CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Gregory F. Zoeller
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Terry Wilson,                                            July 6, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A05-1601-CR-205
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable David R. Bolk,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         84D03-1407-F6-1876



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A05-1601-CR-205 | July 6, 2016         Page 1 of 4
[1]   Terry Wilson appeals the trial court’s revocation of his probation. He argues

      that the evidence was insufficient to support the trial court’s decision. Finding

      the evidence sufficient, we affirm.


                                                     Facts
[2]   On July 13, 2015, Wilson pleaded guilty to possession of methamphetamine

      and possession of paraphernalia. In exchange for his guilty plea, he accepted

      sentences of two years for the methamphetamine conviction and one year for

      the paraphernalia conviction, to be served concurrently. Wilson received credit

      for time served, and the remainder of the sentence was suspended to supervised

      probation. One condition of probation was that Wilson successfully complete a

      sober living program at a residential treatment facility.


[3]   Wilson resided at the treatment facility for a while, but walked out on August 2,

      2015. As a result, the facility dismissed him from its program. The State filed a

      notice of probation violation. He and the State agreed, in exchange for his

      admission that he violated the terms of his probation, to modify the probation

      agreement: Wilson was to be evaluated for acceptance into a jail linkage

      program, and, if accepted, he would complete that program and then complete

      the sober living program. At an October 15, 2015, hearing on the violation, the

      trial court accepted the new agreement and ordered Wilson to be evaluated for

      the jail linkage program.


[4]   At some point, the trial court became aware that Wilson had not participated in

      the evaluation, and it scheduled a hearing for November 19, 2015. At that

      Court of Appeals of Indiana | Memorandum Decision 84A05-1601-CR-205 | July 6, 2016   Page 2 of 4
      hearing, the trial court asked Wilson why he had not attended the evaluation it

      had ordered. Wilson answered that he felt he could quit methamphetamine by

      himself. The trial court asked, “So the bottom line is you’re not gonna do it,

      even though you agreed last time in Court to do it; is that right?” Tr. p. 13-14.

      Wilson responded, “Yes your Honor.” Id. at 14.


[5]   On November 23, 2015, the State filed an Amended Notice of Probation

      Violation, alleging that Wilson had violated the conditions of his probation

      both by failing to complete the sober living program and by failing to attend the

      jail linkage program’s evaluation. At a December 17, 2015, sanctions hearing,

      the trial court found that Wilson had violated the terms of his probation. It

      revoked his probation, and ordered Wilson to serve the balance of his sentence.

      Wilson now appeals.


                                   Discussion and Decision
[6]   Wilson argues that the evidence was insufficient to revoke his probation. First,

      he argues that his failure to complete the sober living program cannot be held

      against him because the later probation agreement supplanted the earlier one.

      Second, he argues that the only evidence presented at the sanctions hearing

      regarding his refusal to be evaluated for the jail linkage program was his

      probation officer saying that the probation revocation petition alleged that he

      refused to be evaluated. He concludes, “[n]o evidence was presented to the

      court regarding whether Wilson actually failed to enroll in the jail linkage

      program.” Appellant’s Br. p. 8.


      Court of Appeals of Indiana | Memorandum Decision 84A05-1601-CR-205 | July 6, 2016   Page 3 of 4
[7]   We will focus on the second of these claims, as it is dispositive. It is well settled

      that the violation of a single condition of probation is sufficient to revoke

      probation. Hubbard v. State, 683 N.E.2d 618, 622 (Ind. Ct. App. 1997). It is

      equally clear that a defendant’s admission that he violated a condition of

      probation is sufficient evidence to find that the condition had been violated.

      See, e.g., Jones v. State, 689 N.E.2d 759, 761 (Ind. Ct. App. 1997).


[8]   Here, Wilson admitted in open court, in direct response to a question from the

      trial court, that he was intentionally violating a condition of his probation by

      refusing to complete the evaluation for the jail linkage program. The trial court

      made no error when it found that he was intentionally violating a condition of

      his probation based on this admission.


[9]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 84A05-1601-CR-205 | July 6, 2016   Page 4 of 4